

116 HR 4919 IH: Responsible and Efficient Agriculture Destination Act
U.S. House of Representatives
2019-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4919IN THE HOUSE OF REPRESENTATIVESOctober 30, 2019Ms. Craig (for herself, Mr. Smucker, Mr. Garamendi, Mr. Gibbs, Mrs. Axne, and Mr. LaMalfa) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Motor Carrier Safety Improvement Act of 1999 to amend certain hours of service
			 requirements for agricultural operations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Responsible and Efficient Agriculture Destination Act. 2.Hours of service requirements for agricultural operationsSection 229 of the Motor Carrier Safety Improvement Act of 1999 (49 U.S.C. 31136 note) is amended—
 (1)in subsection (a)(1)— (A)in the matter preceding subparagraph (A), by striking during planting and harvest periods, as determined by each State,; and
 (B)by amending subparagraph (A) to read as follows:  (A)drivers transporting agricultural commodities within a 150 air-mile radius from—
 (i)the source of the agricultural commodities; or (ii)the destination of the agricultural commodities;; and
 (2)in subsection (e)(8)— (A)by striking during the planting and harvesting seasons within each State, as determined by the State,; and
 (B)by striking at any time of the year. 